UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6611




UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BARRY EARL WILLIAMS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:95-cr-00101-RGD; 2:97-cv-00840-RGD)


Submitted: August 31, 2006                 Decided: September 7, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barry Earl Williams, Appellant Pro Se.  Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Barry Earl Williams seeks to appeal the district court’s

order dismissing a motion to amend his 28 U.S.C. § 2255 (2000)

motion.      The order is not appealable unless a circuit justice or

judge    issues   a   certificate     of   appealability.         28   U.S.C.   §

2253(c)(1) (2000).        A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C.     § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district    court    is   likewise   debatable.       See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently      reviewed   the   record    and    conclude   that

Williams has not made the requisite showing.              Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       DISMISSED




                                     - 2 -